DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claims 1-4, 6-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogi (US 20140253527).
	As to claims 1, 12 and 13, Ogi discloses the claimed subject matter including a light source driver (4, Fig. 1, paragraphs 0033, 0036) which supply, to a light source (5, Fig. 1, paragraphs 0033, 0036), a drive current (57, Fig. 5, paragraph 0059)  including a first current (current from circuit 55, paragraph 0059) which changes in accordance with a gradation value indicated by an image signal and a second current  (current from circuit 56, paragraph 0059) which does not change in accordance with the gradation value and generate the first current based on a set value of the first current (paragraph 0059); a processor (2, Figs. 1, 2, 4, 5, paragraphs 0033, 0042,  0045, 0046, 0053-0060) which generates the set value of the first current in accordance with the image signal and output the set value of the first current generated to the light source driver;  a corrector (2, Figs. 1, 5, paragraphs 0053-0059) which performs a 
	As to claim 2, the claimed limitation is disclosed by Ogi (Fig. 3, between 0 and Ith2 or Ith1, paragraphs 0042, 0059).
	As to claim 3, the claimed limitation is disclosed by Ogi (Figs. 2, 4, 9, paragraphs 0042-0050, 0070, 0074, 0079).
	As to claim 4, the claimed limitation is disclosed by Ogi (paragraphs 0059, 0042, 0090).
	As to claims 6 and 14, the claimed limitation is disclosed by Ogi (paragraphs 0010, 0041, 0042, 0090, Fig. 11).

As to claim 8, the claimed limitation is disclosed by Ogi (Fig. 5, paragraph 0059).
As to claim 9, the claimed limitation is disclosed by Ogi (Figs. 1, 5).
As to claim 10, the claimed limitation is disclosed by Ogi (paragraphs 0034, 0043, 0049, 0051, 0060, 0094, 0108, 0109).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogi (US 20140253527) in view of Yamakawa (US 20150260984).
.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this final action should be mailed to:

Box AF
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450


Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.






/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
February 21, 2021